995 So. 2d 619 (2008)
Jason B. KELLOM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3393.
District Court of Appeal of Florida, First District.
November 26, 2008.
Jason B. Kellom, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the March 27, 2007, order denying petitioner's motion for postconviction relief in Leon County Circuit Court case number 2003-CF-3248 is granted. Upon issuance of mandate in this proceeding, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
LEWIS and THOMAS, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, Concur.